Citation Nr: 0941830	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-39 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  What evaluation is warranted for internal derangement of 
the left shoulder from April 2, 2003?

2.  What evaluation is warranted for chondromalacia of the 
left knee from April 2, 2003, to June 16, 2008?

3.  What evaluation is warranted for chondromalacia of the 
left knee based upon painful motion from June 17, 2008?

4.  What evaluation is warranted for chondromalacia of the 
left knee based upon instability from June 17, 2008?


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January to April 1990, 
in February 1993, and from July 2002 to April 2003.  He also 
served in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO).

In January 2008, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

The issues concerning what evaluations are warranted for 
chondromalacia of the left knee from June 17, 2008, based 
upon limitation of motion and instability are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  From April 2, 2003 to August 9, 2009, the appellant's 
left shoulder disorder was not manifested by a limitation of 
motion to shoulder level, or by malunion of the humerus with 
moderate deformity, or by corroborated infrequent episodes of 
recurrent dislocation of the scapulohumeral joint with 
guarding of movement only at shoulder level.  

2.  Since August 10, 2009, internal derangement of the left 
shoulder has been manifested by a limitation of abduction to 
60 degrees of the minor arm.

3.  Prior to June 17, 2008, chondromalacia of the left knee 
was not manifested by either a compensable limitation of 
flexion, a compensable limitation of extension, or by 
recurrent subluxation, or lateral instability.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent, but 
not higher, for internal derangement of the left shoulder 
were met effective August 10, 2009, but not prior thereto.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.56, 4.71a, 4.73, Diagnostic Codes 5201, 
5202, 5304 (2009).

2.  The criteria for an initial compensable evaluation for 
chondromalacia of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  As service connection for 
internal derangement of the left shoulder and chondromalacia 
of the left knee has been granted, and initial ratings and 
effective dates have been assigned, the notice requirements 
of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate the claims, including VA treatment records and 
providing the Veteran with VA examinations.

The Board is remanding the issues concerning what evaluations 
are warranted for chondromalacia of the left knee based upon 
limitation of motion and instability since June 17, 2008.  
The remand arises from the Veteran undergoing left knee 
surgery on that date.  See March 2009 and August 2009 VA 
examination reports.  The VA treatment records in the claims 
file go up to March 2008.  Hence, there are outstanding, 
relevant records pertaining to the left knee.  However, the 
Board finds sufficient evidence to evaluate the level of 
severity of the Veteran's knee prior to the June 17, 2008, 
surgery.

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.  

Analysis

In the May 2004 rating decision on appeal the RO granted 
service connection for internal derangement of the left 
shoulder and assigned a 10 percent evaluation, effective 
April 2, 2003.  It also granted service connection for 
chondromalacia of the left knee and assigned a noncompensable 
evaluation, effective April 2, 2003.  The Veteran argues that 
he warrants higher evaluations for both disabilities.  He 
describes having pain in both joints which affects his work 
as a police officer.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2008).  

The Veteran's appeal for higher ratings stems from the rating 
decision that granted service connection and the initial 
ratings.  The Court has indicated that a distinction must be 
made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings") and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  A 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time service connection is awarded 
until a final decision is made.  Id.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When evaluating a loss of motion, consideration is given to 
the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

The Board has reviewed all the evidence in the Veteran's 
claims file, to include his written contentions, service 
treatment records, VA treatment records, and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Internal derangement of the left shoulder

The RO has evaluated the Veteran's internal derangement of 
the left shoulder under 38 C.F.R. § 4.73, Diagnostic Code 
5304, which addresses an injury to muscle group IV.  That 
muscle group functions to stabilize the shoulder against 
injury in strong movements.  The intrinsic muscles of the 
shoulder girdle include supraspinatus.  For the nondominant 
shoulder, as is the situation in this case, a maximum 20 
percent rating is warranted for moderately severe or severe 
muscle injury.  

Significantly, however, under 38 C.F.R. § 4.56, a moderately 
severe muscle injury requires evidence of a through and 
through or deep penetrating wound by a small high velocity 
missile or a large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period for treatment of the 
wound with a record of cardinal signs and symptoms consisting 
of loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, uncertainty of 
movement. In addition, if present, the evidence of inability 
to keep up with work requirements should be considered.  
Objective findings should include (if present) exit scars 
indicating track of missile through one or more muscle 
groups, indications on deep palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side should demonstrate positive evidence 
of impairment. 38 C.F.R. § 4.56(d)(3).  

A review of the record reveals none of the signs of a 
moderately severe muscle injury t Muscle Group IV.  Hence, 
the January 2008 Board remand directed the AMC to consider 
whether an increased rating would be warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  The AMC considered 
this Diagnostic Code, but determined a higher evaluation was 
not warranted.  

The Veteran's right arm is his dominant or "major" arm.  
See 38 C.F.R. § 4.69 (2009).  Because the left shoulder is 
involved, the Board will report the evaluations for the minor 
arm only.  

The normal range of motion for shoulder flexion is from 
0 degrees to 180 degrees.  38 C.F.R. § 4.71, Plate I (2009).  
Normal range of motion for shoulder abduction is from 
0 degrees to 180 degrees.  Id.  

Limitation of motion of the arm to shoulder level or to 
midway between the side and shoulder level warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  When motion is possible only to 25 degrees from the 
side, a 30 percent evaluation is warranted.  Id.

Under Diagnostic Code 5202, for impairment of the humerus in 
the minor arm, a 20 percent rating is granted when there is 
malunion, with moderate or marked deformity.  Also under 
Diagnostic Code 5202, for recurrent dislocations at the 
scapulohumeral joint, a 20 percent rating is warranted with 
infrequent episodes, and guarding of movement only at 
shoulder level and when there are frequent episodes and 
guarding of all arm movements.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202.  A 40 percent rating is granted for fibrous union 
of the minor arm.  Id.  

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
20 percent evaluation for internal derangement of the left 
shoulder effective from August 10, 2009, but not a higher 
rating or an earlier increased rating.  In this regard, at a 
March 2004 VA "joints" examination, the Veteran 
demonstrated left shoulder abduction and forward flexion to 
170 degrees, i.e., 10 degrees shy of full motion.  While 
there was evidence of an audible cracking sound at 100 
degrees, the required limitation of motion for an increased 
rating was not shown.  Moreover, there was no evidence prior 
to August 10, 2009, that the appellant's left shoulder 
disorder was manifested by malunion union of the humerus with 
either moderate or marked deformity.  Further, at the March 
2004 examination the appellant specifically denied episodes 
of true dislocation or recurrent subluxation of the shoulder.  
While the appellant reported left shoulder subluxation during 
an October 2004 outpatient clinic visit, there is no evidence 
documenting recurrent dislocations at the scapulohumeral 
joint  prior to August 10, 2009.  Hence, the Board finds no 
basis for an increased rating prior to August 10, 2009.

At the time of the August 2009 VA examination, the Veteran's 
flexion was to 70 degrees and abduction was to 60 degrees.  
Such ranges of motion establish that the internal derangement 
of the left shoulder warrants a 20 percent evaluation under 
Diagnostic Code 5201 from the date of this examination.  An 
evaluation in excess of 20 percent is not warranted as the 
Veteran's abduction has not been limited to 25 degrees from 
the side.  The Veteran's abduction has been, at worst, 
60 degrees from his side.  

The Board considered other Diagnostic Codes.  At the August 
2009 VA examination, the Veteran reported that his left 
shoulder would dislocate if he raised his arm too high.  
While the examiner did not witness the dislocation, he 
diagnosed such, and the Veteran is competent to report that 
his left shoulder dislocates.  Such a finding, however, only 
entitles the Veteran to a 20 percent evaluation under 
Diagnostic Code 5202.  There is no evidence of any fibrous 
union of the humerus to warrant a 40 percent evaluation.  

The Board has considered the holding in DeLuca and finds that 
the assigned evaluations fully compensates the Veteran's 
pain.  Examiners have found that the Veteran's strength is 
relatively full.  For example, at the March 2004 "joint" 
examination, the Veteran had 5/5 strength in the left upper 
extremity.  May and September 2004 VA treatment records shows 
strength was 5/5.  At the August 2009 examination, the 
examiner noted that additional repetitions of range of motion 
did not further decrease the range of motion.  Such findings 
do not establish a basis to award the Veteran an evaluation 
in excess of 20 percent for the left shoulder based upon 
functional impairment. 



Chondromalacia of the left knee

The Board reiterates that it is only considering the 
evaluation for the knee from the effective date of April 2, 
2003, to the day before left knee surgery, which is June 16, 
2008.

The Veteran's service-connected chondromalacia of the left 
knee has been evaluated under Diagnostic Code 5014, which 
addresses osteomalacia.  Under Diagnostic Code 5014, 
osteomalacia is to be rated on limitation of motion of the 
affected part like degenerative arthritis.  Degenerative 
arthritis established by x-ray findings is rated on the basis 
of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Where limitation of motion is noncompensable, a rating 
of 10 percent is assigned for each major joint affected by 
limitation of motion to be combined not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The knee 
is considered a major joint.  38 C.F.R. § 4.45(f).  

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2009).

Flexion of the leg limited to 60 degrees warrants a 
noncompensable evaluation, and flexion limited to 45 degrees 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Extension of the leg limited to 5 degrees warrants a 
noncompensable evaluation, and extension limited to 10 
degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

VA General Counsel has held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260 and a compensable limitation of 
extension under Diagnostic Code 5261, provided that the 
degree of disability is compensable under each set of 
criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The 
basis for the opinion is that the knee has separate planes of 
movement, each of which is potentially compensable.  Id.

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
recurrent subluxation or instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).

Limitation of motion and instability of the knee are two, 
separate disabilities, and a veteran may be rated separately 
for these symptoms.  See VAOPGCPREC 23-97 (July 1, 1997) 
(when a claimant has arthritis and is rated under instability 
of the knee, those two disabilities may be rated separately 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and 
Diagnostic Code 5257).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
entitlement to an initial compensable evaluation prior to 
June 17, 2008, for chondromalacia of the left knee.  Prior to 
this date, the evidence establishes that the Veteran had full 
and painless range of left knee motion.  For example, the 
March 2004 "joints" examination report shows range of 
motion from 0 to 130 degrees.  The Veteran denied pain in his 
knee at the time of the VA examination.  The March 2004 
"general medical" examination report shows that the 
examiner found no abnormalities on left knee motion.  A May 
2004 VA treatment record shows the examiner stated the left 
knee was without swelling and had full range of motion.  The 
examiner concluded that no treatment was necessary.

Thus, prior to June 17, 2008, the Veteran's left knee 
extension was normal, and any limitation of left knee flexion 
was not compensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260, 5261.  As a result, the left knee does not warrant a 
separate compensable evaluation for either a limitation of 
extension or flexion.  See VAOPGCPREC 09-04.  Because he does 
not meet the criteria for a compensable evaluation under 
either Diagnostic Code, and no examiner has found objective 
evidence of pain, a compensable evaluation is not warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

A separate evaluation under Diagnostic Code 5257 is also not 
warranted for the left knee.  In the March 2004 "joints" 
examination report, the examiner noted the knee was stable to 
all tests throughout the range of motion.  In the May 2004 VA 
treatment record, the examiner noted that McMurray's was 
negative.  Thus, there is no basis for finding entitlement to 
a separate evaluation for instability or subluxation of the 
left knee prior to June 17, 2008.  See VAOPGCPREC 23-97

The Board has considered the holding in DeLuca and finds that 
the assigned noncompensable evaluation fully compensate the 
Veteran's pain with a noncompensable loss of flexion and 
flexion.  At the March 2004 "joints" examination, the 
Veteran denied any left knee pain at that time.  When seen in 
May 2004, he stated the only symptoms he had regarding his 
knee were that his knee would feel stiff when he first got up 
in the morning but that it would resolve by taking a few 
steps.  The examiner there found that no treatment of the 
left knee was needed.  Such findings do not establish a basis 
to award the Veteran a compensable evaluation for the left 
knee prior to June 17, 2008.  

Extraschedular consideration

The Board's decisions are based on the what the facts and the 
evidence shows.  There is no evidence the Veteran's 
disability picture is exceptional when compared to other 
veterans with the same or similar disabilities.  There is no 
evidence that internal derangement of the left shoulder at 
any time during the appellate term or chondromalacia of the 
left knee prior to June 2008 necessitated frequent 
hospitalization.  The record reflects the Veteran is 
currently working as a police officer.  Thus, the Board finds 
no evidence to indicate referral for extraschedular 
consideration.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, except to the extent that the 
appeal is allowed in part, the preponderance of the evidence 
is against the appellant's claims, and the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for an internal derangement of the left shoulder prior to 
August 10, 2009, is denied.

Entitlement to a 20 percent rating effective August 10, 2009, 
for an internal derangement of the left shoulder is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to an initial compensable evaluation for 
chondromalacia of the left knee prior to June 17, 2008 is 
denied.


REMAND

Two 2009 VA examination reports show that the Veteran 
underwent surgery on his left knee on June 17, 2008, at 
Quincy Hospital in Quincy, Massachusetts.  The records 
pertaining to that surgery and any treatment the Veteran 
received involving his left knee either there or at VA after 
the surgery are not in the claims file.  Thus, this part of 
the Veteran's claim for increase involving his left knee must 
be remanded to obtain, at least, the surgical records.  The 
RO/AMC must also consider whether an increased evaluation is 
warranted under the provisions of 38 C.F.R. § 4.29 or § 4.30 
(2009) as a result of the knee surgery.

Additionally, both the March and August 2009 VA examination 
report show clinical findings that the Veteran's left knee 
has instability.  Thus, the RO/AMC must consider whether the 
Veteran is entitled to a separate, compensable evaluation for 
left knee instability since the June 2008 surgery.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and ask him for assistance in obtaining 
the June 17, 2008, left knee surgical 
records from Quincy Hospital in Quincy, 
Massachusetts, and any other outstanding 
pertinent records from any provider.

2.  Regardless whether the Veteran 
responds, the RO/AMC must obtain any 
outstanding VA treatment records from March 
2008 to the present.  If the RO cannot 
locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.
 
3.  After conducting any additional 
development it deems warranted, the RO/AMC 
should readjudicate what evaluation is 
warranted for chondromalacia of the left 
knee based upon painful motion from June 
17, 2008; and what evaluation is warranted 
for chondromalacia of the left knee based 
upon instability from June 17, 2008.  If 
any benefit sought is not granted, the 
Veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


